Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
August 28, 2008 (the “Effective Date”), by and between Extra Space Storage Inc.
(“REIT”) and Extra Space Storage LP, with their principal place of business at
2795 East Cottonwood Parkway, Suite 400, Salt Lake City, Utah 84121 (the
“Operating Partnership”), and Karl Haas, residing at the address set forth on
the signature page hereof (the “Executive”).

 

WHEREAS, the Extra Space Management Inc. a subsidiary of the REIT and Executive
are parties to an Employment Agreement dated July 27, 2004 (the “Prior
Agreement”);

 

WHEREAS, Executive has been providing services to both the REIT and the
Operating Partnership (collectively the “Company”) as an employee; and

 

WHEREAS, the Company wishes to continue employing the Executive, and the
Executive wishes to continue to be employed, on the terms set forth below:

 

Accordingly, the parties hereto agree as follows:

 


1.                                      TERM. THE COMPANY HEREBY AGREES TO
CONTINUE EMPLOYING THE EXECUTIVE FOR AN INITIAL TERM (THE “INITIAL TERM”)
COMMENCING AS OF THE DATE HEREOF AND CONTINUING FOR A THREE-YEAR PERIOD, UNLESS
SOONER TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4 OR SECTION 5;
PROVIDED, HOWEVER, UPON THE EXPIRATION OF THE INITIAL TERM, SUCH EMPLOYMENT WILL
CONTINUE FOR SUCCESSIVE ONE-YEAR PERIODS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT (SUBJECT TO TERMINATION AS AFORESAID) UNLESS EITHER PARTY NOTIFIES THE
OTHER PARTY OF NON-RENEWAL IN WRITING PRIOR TO 90 DAYS BEFORE THE EXPIRATION OF
THE INITIAL TERM AND EACH SUBSEQUENT ANNUAL RENEWAL, AS APPLICABLE (THE PERIOD
DURING WHICH THE EXECUTIVE IS EMPLOYED HEREUNDER BEING HEREINAFTER REFERRED TO
AS THE “TERM”).


 


2.                                      DUTIES. DURING THE TERM, THE EXECUTIVE
SHALL BE EMPLOYED BY THE COMPANY AS CHIEF OPERATING OFFICER AND EXECUTIVE VICE
PRESIDENT, AND, AS SUCH, THE EXECUTIVE SHALL FAITHFULLY PERFORM THE DUTIES OF
SUCH OFFICES AND SHALL PERFORM SUCH OTHER DUTIES OF AN EXECUTIVE, MANAGERIAL OR
ADMINISTRATIVE NATURE AS SHALL BE SPECIFIED AND DESIGNATED FROM TIME TO TIME BY
THE


 

--------------------------------------------------------------------------------


 


BOARD (INCLUDING, WITHOUT LIMITATION, THE PERFORMANCE OF DUTIES FOR AFFILIATES
AND SUBSIDIARIES OF THE COMPANY). EXCLUDING ANY PERIODS OF VACATION AND OR OTHER
LEAVE TO WHICH THE EXECUTIVE IS ENTITLED, THE EXECUTIVE SHALL DEVOTE
SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND EFFORT TO THE PERFORMANCE OF HIS
DUTIES HEREUNDER; PROVIDED THAT IN NO EVENT SHALL THIS SENTENCE PROHIBIT THE
EXECUTIVE FROM PERFORMING PERSONAL AND CHARITABLE ACTIVITIES, AND ANY OTHER
BUSINESS INTERESTS AS MAY BE APPROVED BY THE BOARD. IT IS EXPRESSLY UNDERSTOOD
AND AGREED THAT TO THE EXTENT THAT ANY SUCH ACTIVITIES HAVE BEEN CONDUCTED BY
THE EXECUTIVE PRIOR TO THE EFFECTIVE DATE, THE CONTINUED CONDUCT OF SUCH
ACTIVITIES (OR THE CONDUCT OF ACTIVITIES SIMILAR IN NATURE AND SCOPE THERETO)
SUBSEQUENT TO THE EFFECTIVE DATE SHALL NOT THEREAFTER BE DEEMED TO INTERFERE
WITH THE PERFORMANCE OF THE EXECUTIVE’S RESPONSIBILITIES TO THE COMPANY;
PROVIDED THAT NO SUCH ACTIVITY THAT VIOLATES ANY WRITTEN NON-COMPETITION
AGREEMENT BETWEEN THE PARTIES SHALL BE PERMITTED.


 


3.                                      COMPENSATION.


 


3.1                                SALARY. THE COMPANY SHALL PAY THE EXECUTIVE
DURING THE TERM A SALARY AT THE RATE OF $315,000 PER ANNUM (THE “ANNUAL
SALARY”), IN ACCORDANCE WITH THE CUSTOMARY PAYROLL PRACTICES OF THE COMPANY
APPLICABLE TO SENIOR EXECUTIVES. AT LEAST ANNUALLY, THE COMPANY SHALL REVIEW THE
EXECUTIVE’S ANNUAL SALARY AND MAY PROVIDE FOR INCREASES THEREIN AS IT MAY IN ITS
DISCRETION DEEM APPROPRIATE. ANY INCREASE IN ANNUAL SALARY SHALL NOT SERVE TO
LIMIT OR REDUCE ANY OTHER OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT. THE
ANNUAL SALARY SHALL NOT BE REDUCED AFTER ANY SUCH INCREASE AND THE TERM “ANNUAL
SALARY” AS UTILIZED IN THIS AGREEMENT SHALL REFER TO SUCH SALARY AS SO
INCREASED.


 


3.2                                BONUS. DURING THE TERM, IN ADDITION TO THE
ANNUAL SALARY, FOR EACH FISCAL YEAR OF THE COMPANY ENDING DURING THE TERM, THE
EXECUTIVE SHALL HAVE THE OPPORTUNITY TO EARN AN ANNUAL BONUS IN AN AMOUNT TO BE
DETERMINED BY THE COMPANY UNDER THE COMPANY’S BONUS PLAN OR PLANS APPLICABLE TO
SENIOR EXECUTIVES (“ANNUAL BONUS”). AT LEAST ANNUALLY, THE COMPANY SHALL REVIEW
THE EXECUTIVE’S ANNUAL BONUS AND MAY PROVIDE FOR CHANGES THEREIN AS IT MAY IN
ITS DISCRETION DEEM APPROPRIATE; PROVIDED, HOWEVER, THAT THE EXECUTIVE’S TOTAL
CASH COMPENSATION OPPORTUNITY, BEING THE SUM OF THE ANNUAL BONUS (BASED ON
TARGET BONUS OPPORTUNITY AND NOT ACTUAL PERFORMANCE RESULTS) AND ANNUAL SALARY
SHALL NOT BE REDUCED FROM THE PRIOR YEAR.

 

2

--------------------------------------------------------------------------------


 


3.3                                BENEFITS - IN GENERAL. THE EXECUTIVE SHALL BE
PERMITTED DURING THE TERM TO PARTICIPATE IN ANY GROUP LIFE, HOSPITALIZATION OR
DISABILITY INSURANCE PLANS, HEALTH PROGRAMS, EQUITY COMPENSATION PLANS,
RETIREMENT PLANS, FRINGE BENEFIT PROGRAMS AND SIMILAR BENEFITS THAT MAY BE
AVAILABLE TO OTHER SENIOR EXECUTIVES OF THE COMPANY GENERALLY, ON THE SAME TERMS
AS SUCH OTHER EXECUTIVES, IN EACH CASE TO THE EXTENT THAT THE EXECUTIVE IS
ELIGIBLE UNDER THE TERMS OF SUCH PLANS OR PROGRAMS.


 


3.4                                EXPENSES. THE COMPANY SHALL PAY OR REIMBURSE
THE EXECUTIVE FOR ALL ORDINARY AND REASONABLE OUT-OF-POCKET EXPENSES ACTUALLY
INCURRED (AND, IN THE CASE OF REIMBURSEMENT, PAID) BY THE EXECUTIVE DURING THE
TERM IN THE PERFORMANCE OF THE EXECUTIVE’S SERVICES UNDER THIS AGREEMENT IN
ACCORDANCE WITH THE POLICIES, PRACTICES AND PROCEDURES OF THE COMPANY. ALL SUCH
REIMBURSEMENTS SHALL BE MADE NO LATER THAN DECEMBER 31 OF THE YEAR FOLLOWING THE
YEAR IN WHICH THE EXPENSE WAS INCURRED. THE AMOUNT OF REIMBURSEMENTS PROVIDED IN
ONE YEAR SHALL NOT AFFECT THE AMOUNTS PROVIDED IN ANY SUBSEQUENT YEAR. SUCH
REIMBURSEMENTS SHALL NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER
BENEFIT.


 


4.                                      TERMINATION UPON DEATH OR DISABILITY. IF
THE EXECUTIVE DIES DURING THE TERM, THE TERM SHALL TERMINATE AS OF THE DATE OF
DEATH, AND THE OBLIGATIONS OF THE COMPANY TO OR WITH RESPECT TO THE EXECUTIVE
SHALL TERMINATE IN THEIR ENTIRETY UPON SUCH DATE EXCEPT AS OTHERWISE PROVIDED
UNDER THIS SECTION 4. IF THE EXECUTIVE BY VIRTUE OF ILL HEALTH OR OTHER
DISABILITY IS UNABLE TO PERFORM SUBSTANTIALLY AND CONTINUOUSLY THE DUTIES
ASSIGNED TO HIM FOR MORE THAN 180 CONSECUTIVE OR NON-CONSECUTIVE DAYS OUT OF ANY
CONSECUTIVE 12-MONTH PERIOD, THE COMPANY SHALL HAVE THE RIGHT, TO THE EXTENT
PERMITTED BY LAW, TO TERMINATE THE EMPLOYMENT OF THE EXECUTIVE UPON NOTICE IN
WRITING TO THE EXECUTIVE. UPON TERMINATION OF EMPLOYMENT DUE TO DEATH OR
DISABILITY, (I) THE EXECUTIVE (OR THE EXECUTIVE’S ESTATE OR BENEFICIARIES IN THE
CASE OF THE DEATH OF THE EXECUTIVE) SHALL BE ENTITLED TO RECEIVE ANY ANNUAL
SALARY AND OTHER BENEFITS EARNED AND ACCRUED UNDER THIS AGREEMENT PRIOR TO THE
DATE OF TERMINATION (INCLUDING ANY EARNED BUT UNPAID BONUS AND REIMBURSEMENT
UNDER THIS AGREEMENT FOR EXPENSES INCURRED PRIOR TO THE DATE OF TERMINATION)
(THE “ACCRUED OBLIGATIONS”), AND (II) EXCEPT AS OTHERWISE REQUIRED UNDER
APPLICABLE LAW OR THE COMPANY’S BENEFIT PLANS EXECUTIVE (OR, IN THE EVENT OF HIS
DEATH, HIS ESTATE AND BENEFICIARIES) SHALL HAVE NO FURTHER RIGHTS TO ANY OTHER
COMPENSATION OR BENEFITS HEREUNDER ON OR AFTER THE TERMINATION OF EMPLOYMENT, OR
ANY OTHER RIGHTS HEREUNDER.

 

3

--------------------------------------------------------------------------------


 


5.                                      CERTAIN TERMINATIONS OF EMPLOYMENT.


 


5.1                                TERMINATION BY THE COMPANY FOR CAUSE;
TERMINATION BY THE EXECUTIVE WITHOUT GOOD REASON.


 


(A)                                 FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
SHALL MEAN THE EXECUTIVE’S:


 

(I)                                    COMMISSION OF AND INDICTMENT FOR, OR
FORMAL ADMISSION TO, A FELONY, A CRIME OF MORAL TURPITUDE, DISHONESTY, BREACH OF
TRUST OR UNETHICAL BUSINESS CONDUCT, OR ANY CRIME INVOLVING THE COMPANY;

 

(II)                                 ENGAGEMENT IN THE PERFORMANCE OF HIS DUTIES
HEREUNDER, OR OTHERWISE TO THE MATERIAL AND DEMONSTRABLE DETRIMENT OF THE
COMPANY, IN WILLFUL MISCONDUCT, WILLFUL OR GROSS NEGLECT, FRAUD,
MISAPPROPRIATION OR EMBEZZLEMENT;

 

(III)                              REPEATED FAILURE TO ADHERE TO THE DIRECTIONS
OF THE BOARD, TO ADHERE TO THE COMPANY’S POLICIES AND PRACTICES OR TO DEVOTE
SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND EFFORTS TO THE COMPANY;

 

(IV)                             WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY
PERFORM HIS DUTIES PROPERLY ASSIGNED TO HIM (OTHER THAN ANY SUCH FAILURE
RESULTING FROM HIS DISABILITY) AFTER DEMAND FOR SUBSTANTIAL PERFORMANCE IS
DELIVERED BY THE COMPANY SPECIFICALLY IDENTIFYING THE MANNER IN WHICH THE
COMPANY BELIEVES THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED SUCH DUTIES;

 

(V)                                BREACH OF ANY OF THE PROVISIONS OF SECTION 7;
OR

 

(VI)                             BREACH IN ANY MATERIAL RESPECT OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND FAILURE TO CURE SUCH BREACH WITHIN 21 DAYS
FOLLOWING WRITTEN NOTICE FROM THE COMPANY SPECIFYING SUCH BREACH;

 

provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time following the
occurrence of any of the events described in clauses (i), (ii) or (v) above and
on written notice given to the Executive at any time not more than 30 days
following the occurrence of any of the events described in clause (iii), (iv) or
(vi) above (or, if later, the Company’s knowledge thereof). No termination for
Cause shall be effective unless the Board makes a Cause determination after
notice to the Executive and the Executive has been provided with the

 

4

--------------------------------------------------------------------------------


 

opportunity (with counsel of his choice) to contest the determination at a
meeting of the Board.

 


(B)                                THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT HEREUNDER FOR CAUSE, AND THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
ON AT LEAST 30 DAYS’ AND NOT MORE THAN 60 DAYS’ WRITTEN NOTICE GIVEN TO THE
COMPANY. IF THE COMPANY TERMINATES THE EXECUTIVE FOR CAUSE, OR THE EXECUTIVE
TERMINATES HIS EMPLOYMENT AND THE TERMINATION BY THE EXECUTIVE IS NOT FOR GOOD
REASON IN ACCORDANCE WITH SECTION 5.2, (I) THE EXECUTIVE SHALL RECEIVE THE
ACCRUED OBLIGATIONS; AND (II) EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW
OR THE COMPANY’S BENEFIT PLANS, THE EXECUTIVE SHALL HAVE NO FURTHER RIGHTS TO
ANY OTHER COMPENSATION OR BENEFITS HEREUNDER ON OR AFTER THE TERMINATION OF
EMPLOYMENT, OR ANY OTHER RIGHTS HEREUNDER.


 


5.2                                TERMINATION BY THE COMPANY WITHOUT CAUSE;
TERMINATION BY THE EXECUTIVE FOR GOOD REASON.


 


(A)                                 FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN, UNLESS OTHERWISE CONSENTED TO BY THE EXECUTIVE,


 

(I)                                    THE MATERIAL REDUCTION OF THE EXECUTIVE’S
AUTHORITY, DUTIES AND RESPONSIBILITIES, OR THE ASSIGNMENT TO THE EXECUTIVE OF
DUTIES MATERIALLY INCONSISTENT WITH THE EXECUTIVE’S POSITION OR POSITIONS WITH
THE COMPANY;

 

(II)                                 A MATERIAL REDUCTION IN ANNUAL SALARY OF
THE EXECUTIVE;

 

(III)                              THE RELOCATION OF THE EXECUTIVE’S OFFICE TO
MORE THAN 100 MILES FROM SALT LAKE CITY, UTAH; OR

 

(IV)                             THE COMPANY’S MATERIAL AND WILLFUL BREACH OF
THIS AGREEMENT.

 

Notwithstanding the foregoing, (A) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than 30
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises and (B) if there exists (without regard to
this clause (B)) an event or condition that constitutes Good Reason, the Company
shall have 30 days from the date notice of such a termination is given to cure
such

 

5

--------------------------------------------------------------------------------


 

event or condition and, if the Company does so, such event or condition shall
not constitute Good Reason hereunder.

 


(B)                                DURING THE TERM, THE COMPANY MAY TERMINATE
THE EXECUTIVE’S EMPLOYMENT AT ANY TIME WITHOUT CAUSE AND NOT PURSUANT TO
SECTION 4, OR THE EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE COMPANY FOR GOOD
REASON, THEN SUBJECT TO SECTION 5.3 BELOW, AND IN ADDITION TO THE ACCRUED
OBLIGATIONS, THE EXECUTIVE SHALL RECEIVE:


 

(I)                                    A LUMP CASH PAYMENT EQUAL TO TWO TIMES
THE SUM OF (A) THE EXECUTIVE’S ANNUAL SALARY (AS IN EFFECT ON THE EFFECTIVE DATE
OF SUCH TERMINATION); AND (B) AN AMOUNT EQUAL TO THE GREATER OF  THE ANNUAL
BONUS RECEIVED BY THE EXECUTIVE IN THE PRECEDING YEAR OR THE AVERAGE ANNUAL
BONUS RECEIVED BY THE EXECUTIVE IN THE THREE YEARS PRIOR TO THE TERMINATION;

 

(II)                                 A LUMP SUM CASH PAYMENT EQUAL TO THE SUM OF
(A) THE COST OF CONTINUING HEALTH BENEFITS (INCLUDING ANY MEDICAL, VISION OR
DENTAL BENEFITS), UNDER THE COMPANY’S GROUP HEALTH PLANS PURSUANT TO
SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR
SIMILAR STATE LAW (“COBRA”) FOR A PERIOD OF TWENTY-FOUR MONTHS, BASED ON THE
COBRA COST AT THE TIME OF TERMINATION, PLUS (B) AN AMOUNT EQUAL TO THE TAXES
PAYABLE BY THE EXECUTIVE ON THE AMOUNT DETERMINED UNDER (A), SO THAT ON AN AFTER
TAX BASIS, EXECUTIVE SHALL RECEIVE THE AMOUNT EQUAL TO THE COBRA PREMIUMS FOR A
PERIOD OF TWENTY-FOUR MONTHS AFTER EXECUTIVE’S TERMINATION OF EMPLOYMENT BASED
ON THE COBRA RATE IN EFFECT AT THE TIME OF TERMINATION;

 

(III)                              THE EXECUTIVE SHALL VEST IN ALL OUTSTANDING
UNVESTED EQUITY-BASED AWARDS (INCLUDING STOCK OPTIONS AND RESTRICTED STOCK) AND
SUCH UNVESTED EQUITY-BASED AWARDS SHALL BECOME IMMEDIATELY EXERCISABLE AND
UNRESTRICTED AND SHALL OTHERWISE REMAIN OUTSTANDING IN ACCORDANCE WITH THEIR
TERMS;

 

(IV)                             THE EXECUTIVE SHALL BECOME VESTED IN ANY
PENSION OR OTHER DEFERRED COMPENSATION OTHER THAN PENSION OR DEFERRED
COMPENSATION UNDER A PLAN INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE
CODE;

 

(V)                                THE COMPANY SHALL PROVIDE EXECUTIVE WITH
OUTPLACEMENT SERVICES FOR A PERIOD OF SIX MONTHS FOLLOWING TERMINATION OF
EMPLOYMENT; AND

 

(VI)                             EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE
LAW OR THE COMPANY’S BENEFIT PLANS, THE EXECUTIVE SHALL HAVE NO FURTHER RIGHTS

 

6

--------------------------------------------------------------------------------


 

TO ANY OTHER COMPENSATION OR BENEFITS HEREUNDER ON OR AFTER THE TERMINATION OF
EMPLOYMENT, OR ANY OTHER RIGHTS HEREUNDER.

 


5.3                                RELEASE AND TIMING OF PAYMENT. EXECUTIVE’S
RIGHTS TO RECEIVE THE PAYMENTS AND BENEFITS UNDER SECTION 5.2(B)(I), (II),
(III), (IV) AND (V) SHALL BE SUBJECT TO EXECUTIVE’S EXECUTION, DELIVERY AND NOT
REVOKING A RELEASE OF CLAIMS AND COVENANT NOT TO SUE, IN SUCH FORM AS THE
COMPANY MAY REASONABLY REQUEST (THE “RELEASE”), WITHIN SIXTY DAYS FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT. PAYMENT OF THE AMOUNT REQUIRED UNDER
SECTION 5.2(B)(I) SHALL BE MADE IN A LUMP-SUM WITHIN FIFTEEN DAYS FOLLOWING THE
EFFECTIVE DATE OF THE RELEASE, BUT IN NO EVENT LATER THAN SEVENTY-FIVE DAYS
FOLLOWING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT. NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, THE POST-TERMINATION PAYMENTS AND BENEFITS
PROVIDED TO EXECUTIVE UNDER SECTION 5.2 SHALL BE PAID ONLY UPON EMPLOYEE’S
“SEPARATION FROM SERVICE” AS DEFINED IN TREASURY REGULATION SECTION 1.409A-1(H).
NOTWITHSTANDING THE FOREGOING, THE TIMING OF THE SEVERANCE PAYMENTS UNDER
SECTION 5.2 ARE SUBJECT TO THE PROVISIONS OF SECTION 8.17, TO THE EXTENT
APPLICABLE.


 


5.4                                NO RESTRICTIONS ON CHANGE. NOTHING HEREIN
SHALL RESTRICT THE ABILITY OF THE COMPANY TO AMEND OR TERMINATE THE PLANS AND
PROGRAMS REFERRED TO IN SECTION 5.2(B)(II) FROM TIME TO TIME IN ITS SOLE
DISCRETION, AND THE COMPANY SHALL IN NO EVENT BE REQUIRED TO PROVIDE ANY
BENEFITS OTHERWISE REQUIRED BY SECTION 5.2(B)(II) AFTER SUCH TIME AS THE
EXECUTIVE BECOMES ENTITLED TO RECEIVE BENEFITS OF THE SAME TYPE FROM ANOTHER
EMPLOYER OR RECIPIENT OF THE EXECUTIVE’S SERVICES (SUCH ENTITLEMENT BEING
DETERMINED WITHOUT REGARD TO ANY INDIVIDUAL WAIVERS OR OTHER SIMILAR
ARRANGEMENTS).


 


6.                                      CHANGE IN CONTROL. IN THE EVENT THAT
DURING THE TERM, A “CHANGE IN CONTROL” (AS DEFINED IN THE 2004 LONG TERM
INCENTIVE COMPENSATION PLAN AS IN EFFECT ON THE DATE HEREOF) OCCURS THEN:


 


(A)                                 THE COMPANY SHALL PAY EXECUTIVE A BONUS
EQUAL THE ANNUAL BONUS EXECUTIVE WOULD HAVE RECEIVED DURING THE YEAR OF THE
CHANGE IN CONTROL BASED ON PERFORMANCE RESULTS THROUGH THE DATE OF THE CHANGE IN
CONTROL ANNUALIZED, AND MULTIPLIED BY A FRACTION THE DENOMINATOR OF WHICH IS THE
365 AND THE NUMERATOR IS THE NUMBER OF DAYS IN THE YEAR ELAPSED THROUGH THE DATE
OF THE CHANGE IN CONTROL. SUCH BONUS SHALL BE

 

7

--------------------------------------------------------------------------------


 


PAYABLE IN A LUMP SUM ON THE FIRST BUSINESS DAY OF THE MONTH FOLLOWING THE
CHANGE IN CONTROL; AND


 


(B)                                EXECUTIVE MAY TERMINATE HIS EMPLOYMENT WITH
THE COMPANY FOR ANY REASON WITHIN THE SIX-MONTH PERIOD FOLLOWING A CHANGE IN
CONTROL AND SUCH TERMINATION WILL BE TREATED AS A “GOOD REASON” TERMINATION
ENTITLING EXECUTIVE TO THE SEVERANCE AND OTHER BENEFITS UNDER SECTION 5.2(B).


 


7.                                      COVENANTS OF THE EXECUTIVE.


 


7.1                                COVENANT AGAINST COMPETITION; OTHER
COVENANTS. THE EXECUTIVE ACKNOWLEDGES THAT (I) THE PRINCIPAL BUSINESS OF THE
COMPANY (WHICH EXPRESSLY INCLUDES FOR PURPOSES OF THIS SECTION 7 (AND ANY
RELATED ENFORCEMENT PROVISIONS HEREOF), ITS SUCCESSORS AND ASSIGNS) IS THE
DEVELOPMENT, ACQUISITION, OPERATION, MANAGEMENT OR INVESTMENT IN SELF-STORAGE
FACILITIES (SUCH BUSINESSES, AND ANY AND ALL OTHER BUSINESSES THAT AFTER THE
DATE HEREOF, AND FROM TIME TO TIME DURING THE TERM, BECOME MATERIAL WITH RESPECT
TO THE COMPANY’S THEN-OVERALL BUSINESS, HEREIN BEING COLLECTIVELY REFERRED TO AS
THE “BUSINESS”); (II) THE COMPANY IS ONE OF THE LIMITED NUMBER OF ENTITIES WHICH
HAVE DEVELOPED SUCH A BUSINESS; (III) THE COMPANY’S BUSINESS IS, IN PART,
NATIONAL IN SCOPE; (IV) THE EXECUTIVE’S WORK FOR THE COMPANY HAS GIVEN AND WILL
CONTINUE TO GIVE HIM ACCESS TO THE CONFIDENTIAL AFFAIRS AND PROPRIETARY
INFORMATION OF THE COMPANY; (V) THE COVENANTS AND AGREEMENTS OF THE EXECUTIVE
CONTAINED IN THIS SECTION 7 ARE ESSENTIAL TO THE BUSINESS AND GOODWILL OF THE
COMPANY; AND (VI) THE COMPANY WOULD NOT HAVE ENTERED INTO THIS AGREEMENT BUT FOR
THE COVENANTS AND AGREEMENTS SET FORTH IN THIS SECTION 7. ACCORDINGLY, THE
EXECUTIVE COVENANTS AND AGREES THAT:


 


(A)                                 BY AND IN CONSIDERATION OF THE SALARY AND
BENEFITS TO BE PROVIDED BY THE COMPANY HEREUNDER, INCLUDING THE SEVERANCE AND
BONUS ARRANGEMENTS SET FORTH HEREIN, AND FURTHER IN CONSIDERATION OF THE
EXECUTIVE’S EXPOSURE TO THE PROPRIETARY INFORMATION OF THE COMPANY, THE
EXECUTIVE COVENANTS AND AGREES THAT DURING THE TERM AND SUCH OTHER TIME AS THE
EXECUTIVE REMAINS EMPLOYED IN THE SERVICE OF THE COMPANY, HE SHALL NOT ENGAGE IN
THE RESTRICTED ACTIVITIES (AS DEFINED BELOW) (I) ENGAGE IN ANY ELEMENT OF THE
BUSINESS (OTHER THAN FOR THE COMPANY OR ITS AFFILIATES) OR OTHERWISE COMPETE
WITH THE COMPANY OR ITS AFFILIATES, (II) RENDER ANY SERVICES TO ANY PERSON,
CORPORATION, PARTNERSHIP

 

8

--------------------------------------------------------------------------------


 


OR OTHER ENTITY (OTHER THAN THE COMPANY OR ITS AFFILIATES) ENGAGED IN ANY
ELEMENT OF THE BUSINESS, OR (III) BECOME INTERESTED IN ANY SUCH PERSON,
CORPORATION, PARTNERSHIP OR OTHER ENTITY (OTHER THAN THE COMPANY OR ITS
AFFILIATES) AS A PARTNER, SHAREHOLDER, PRINCIPAL, AGENT, EMPLOYEE, CONSULTANT OR
IN ANY OTHER RELATIONSHIP OR CAPACITY (SUCH ACTIVITIES SET FORTH IN CLAUSES
(I) THROUGH (III) ABOVE COLLECTIVELY REFERRED TO AS THE “RESTRICTED
ACTIVITIES”); PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, THE
EXECUTIVE MAY  INVEST IN SECURITIES OF ANY ENTITY, SOLELY FOR INVESTMENT
PURPOSES AND WITHOUT PARTICIPATING IN THE BUSINESS THEREOF, IF (A) SUCH
SECURITIES ARE TRADED ON ANY NATIONAL SECURITIES EXCHANGE OR THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC. AUTOMATED QUOTATION SYSTEM, (B) THE
EXECUTIVE IS NOT A CONTROLLING PERSON OF, OR A MEMBER OF A GROUP WHICH CONTROLS,
SUCH ENTITY AND (3) THE EXECUTIVE DOES NOT, DIRECTLY OR INDIRECTLY, OWN 5% OR
MORE OF ANY CLASS OF SECURITIES OF SUCH ENTITY.


 


(B)                                AT ALL TIMES DURING THE TERM AND THEREAFTER,
THE EXECUTIVE SHALL KEEP SECRET AND RETAIN IN STRICTEST CONFIDENCE, AND SHALL
NOT USE FOR HIS BENEFIT OR THE BENEFIT OF OTHERS, EXCEPT IN CONNECTION WITH THE
BUSINESS AND AFFAIRS OF THE COMPANY AND ITS AFFILIATES, ALL CONFIDENTIAL MATTERS
RELATING TO THE COMPANY’S BUSINESS AND THE BUSINESS OF ANY OF ITS AFFILIATES AND
TO THE COMPANY AND ANY OF ITS AFFILIATES, LEARNED BY THE EXECUTIVE HERETOFORE OR
HEREAFTER DIRECTLY OR INDIRECTLY FROM THE COMPANY OR ANY OF ITS AFFILIATES (THE
“CONFIDENTIAL COMPANY INFORMATION”),  AND SHALL NOT DISCLOSE SUCH CONFIDENTIAL
COMPANY INFORMATION TO ANYONE OUTSIDE OF THE COMPANY EXCEPT WITH THE COMPANY’S
EXPRESS WRITTEN CONSENT AND EXCEPT FOR CONFIDENTIAL COMPANY INFORMATION WHICH IS
AT THE TIME OF RECEIPT OR THEREAFTER BECOMES PUBLICLY KNOWN THROUGH NO WRONGFUL
ACT OF THE EXECUTIVE OR IS RECEIVED FROM A THIRD PARTY NOT UNDER AN OBLIGATION
TO KEEP SUCH INFORMATION CONFIDENTIAL AND WITHOUT BREACH OF THIS AGREEMENT


 


(C)                                 DURING THE TERM AND FOR THE ONE YEAR PERIOD
AFTER TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE SHALL NOT,
WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, DIRECTLY OR INDIRECTLY, SOLICIT OR
ENCOURAGE TO LEAVE THE EMPLOYMENT OR OTHER SERVICE OF THE COMPANY, OR ANY OF ITS
AFFILIATES, ANY EMPLOYEE OR INDEPENDENT CONTRACTOR THEREOF.

 

9

--------------------------------------------------------------------------------


 


(D)                                DURING THE TERM AND EXCEPT AS REQUIRED BY
LAW, THE EXECUTIVE SHALL NOT PUBLISH ANY STATEMENT OR MAKE ANY STATEMENT UNDER
CIRCUMSTANCES REASONABLY LIKELY TO BECOME PUBLIC THAT IS CRITICAL OF THE COMPANY
OR ANY OF ITS AFFILIATES, OR IN ANY WAY ADVERSELY AFFECTING OR OTHERWISE
MALIGNING THE BUSINESS OR REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES.


 


(E)                                 ALL MEMORANDA, NOTES, LISTS, RECORDS,
PROPERTY AND ANY OTHER TANGIBLE PRODUCT AND DOCUMENTS (AND ALL COPIES THEREOF),
WHETHER VISUALLY PERCEPTIBLE, MACHINE-READABLE OR OTHERWISE, MADE, PRODUCED OR
COMPILED BY THE EXECUTIVE OR MADE AVAILABLE TO THE EXECUTIVE CONCERNING THE
BUSINESS OF THE COMPANY OR ITS AFFILIATES, (I) SHALL AT ALL TIMES BE THE
PROPERTY OF THE COMPANY (AND, AS APPLICABLE, ANY AFFILIATES) AND SHALL BE
DELIVERED TO THE COMPANY AT ANY TIME UPON ITS REQUEST, AND (II) UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT, SHALL BE IMMEDIATELY RETURNED TO THE
COMPANY.


 


7.2                                RIGHTS AND REMEDIES UPON BREACH.


 


(A)                                 THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
ANY BREACH BY HIM OF ANY OF THE PROVISIONS OF SECTION 7.1 (THE “RESTRICTIVE
COVENANTS”) WOULD RESULT IN IRREPARABLE INJURY AND DAMAGE FOR WHICH MONEY
DAMAGES WOULD NOT PROVIDE AN ADEQUATE REMEDY. THEREFORE, IF THE EXECUTIVE
BREACHES, OR THREATENS TO COMMIT A BREACH OF, ANY OF THE PROVISIONS OF
SECTION 7.1, THE COMPANY AND ITS AFFILIATES SHALL HAVE THE FOLLOWING RIGHTS AND
REMEDIES, EACH OF WHICH RIGHTS AND REMEDIES SHALL BE INDEPENDENT OF THE OTHER
AND SEVERALLY ENFORCEABLE, AND ALL OF WHICH RIGHTS AND REMEDIES SHALL BE IN
ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE
COMPANY AND ITS AFFILIATES UNDER LAW OR IN EQUITY (INCLUDING, WITHOUT
LIMITATION, THE RECOVERY OF DAMAGES), SHALL HAVE THE RIGHT AND REMEDY TO HAVE
THE RESTRICTIVE COVENANTS SPECIFICALLY ENFORCED (WITHOUT POSTING BOND AND
WITHOUT THE NEED TO PROVE DAMAGES) BY ANY COURT HAVING EQUITY JURISDICTION,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO AN ENTRY AGAINST THE EXECUTIVE OF
RESTRAINING ORDERS AND INJUNCTIONS (PRELIMINARY, MANDATORY, TEMPORARY AND
PERMANENT) AGAINST VIOLATIONS, THREATENED OR ACTUAL, AND WHETHER OR NOT THEN
CONTINUING, OF SUCH COVENANTS.


 


(B)                                THE EXECUTIVE AGREES THAT IN ANY ACTION
SEEKING SPECIFIC PERFORMANCE OR OTHER EQUITABLE RELIEF, HE WILL NOT ASSERT OR
CONTEND THAT ANY OF THE PROVISIONS OF THIS

 

10

--------------------------------------------------------------------------------


 


SECTION 7 ARE UNREASONABLE OR OTHERWISE UNENFORCEABLE. THE EXISTENCE OF ANY
CLAIM OR CAUSE OF ACTION BY THE EXECUTIVE, WHETHER PREDICATED ON THIS AGREEMENT
OR OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT OF THE
RESTRICTIVE COVENANTS.


 


8.                                      OTHER PROVISIONS.


 


8.1                                SEVERABILITY. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT (I) HE HAS HAD AN OPPORTUNITY TO SEEK ADVICE OF COUNSEL IN
CONNECTION WITH THIS AGREEMENT AND (II) THE RESTRICTIVE COVENANTS ARE REASONABLE
IN GEOGRAPHICAL AND TEMPORAL SCOPE AND IN ALL OTHER RESPECTS. IF IT IS
DETERMINED THAT ANY OF THE PROVISIONS OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY OF THE RESTRICTIVE COVENANTS, OR ANY PART THEREOF, IS INVALID OR
UNENFORCEABLE, THE REMAINDER OF THE PROVISIONS OF THIS AGREEMENT SHALL NOT
THEREBY BE AFFECTED AND SHALL BE GIVEN FULL EFFECT, WITHOUT REGARD TO THE
INVALID PORTIONS.


 


8.2                                DURATION AND SCOPE OF COVENANTS. IF ANY COURT
OR OTHER DECISION-MAKER OF COMPETENT JURISDICTION DETERMINES THAT ANY OF THE
EXECUTIVE’S COVENANTS CONTAINED IN THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY OF THE RESTRICTIVE COVENANTS, OR ANY PART THEREOF, IS
UNENFORCEABLE BECAUSE OF THE DURATION OR GEOGRAPHICAL SCOPE OF SUCH PROVISION,
THEN, AFTER SUCH DETERMINATION HAS BECOME FINAL AND UNAPPEALABLE, THE DURATION
OR SCOPE OF SUCH PROVISION, AS THE CASE MAY BE, SHALL BE REDUCED SO THAT SUCH
PROVISION BECOMES ENFORCEABLE AND, IN ITS REDUCED FORM, SUCH PROVISION SHALL
THEN BE ENFORCEABLE AND SHALL BE ENFORCED.


 


8.3                                ENFORCEABILITY; JURISDICTION; ARBITRATION.


 


(A)                                 THE COMPANY AND THE EXECUTIVE INTEND TO AND
HEREBY CONFER JURISDICTION TO ENFORCE THE RESTRICTIVE COVENANTS SET FORTH IN
SECTION 7 UPON THE COURTS OF ANY JURISDICTION WITHIN THE GEOGRAPHICAL SCOPE OF
THE RESTRICTIVE COVENANTS. IF THE COURTS OF ANY ONE OR MORE OF SUCH
JURISDICTIONS HOLD THE RESTRICTIVE COVENANTS WHOLLY UNENFORCEABLE BY REASON OF
BREADTH OF SCOPE OR OTHERWISE IT IS THE INTENTION OF THE COMPANY AND THE
EXECUTIVE THAT SUCH DETERMINATION NOT BAR OR IN ANY WAY AFFECT THE COMPANY’S
RIGHT, OR THE RIGHT OF ANY OF ITS AFFILIATES, TO THE RELIEF PROVIDED ABOVE IN
THE COURTS OF ANY OTHER JURISDICTION WITHIN THE GEOGRAPHICAL SCOPE OF SUCH
RESTRICTIVE COVENANTS, AS TO BREACHES OF SUCH RESTRICTIVE COVENANTS IN SUCH
OTHER RESPECTIVE

 

11

--------------------------------------------------------------------------------


 


JURISDICTIONS, SUCH RESTRICTIVE COVENANTS AS THEY RELATE TO EACH JURISDICTION’S
BEING, FOR THIS PURPOSE, SEVERABLE, DIVERSE AND INDEPENDENT COVENANTS, SUBJECT,
WHERE APPROPRIATE, TO THE DOCTRINE OF RES JUDICATA. THE PARTIES HEREBY AGREE TO
WAIVE ANY RIGHT TO A TRIAL BY JURY FOR ANY AND ALL DISPUTES HEREUNDER (WHETHER
OR NOT RELATING TO THE RESTRICTED COVENANTS).


 


(B)                                ANY CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE BREACH OF THIS AGREEMENT (OTHER THAN A
CONTROVERSY OR CLAIM ARISING UNDER SECTION 7, TO THE EXTENT NECESSARY FOR THE
COMPANY (OR ITS AFFILIATES, WHERE APPLICABLE) TO AVAIL ITSELF OF THE RIGHTS AND
REMEDIES REFERRED TO IN SECTION 7.2) THAT IS NOT RESOLVED BY THE EXECUTIVE AND
THE COMPANY (OR ITS AFFILIATES, WHERE APPLICABLE) SHALL BE SUBMITTED TO
ARBITRATION IN SALT LAKE CITY, UTAH IN ACCORDANCE WITH UTAH LAW AND THE
PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION. THE DETERMINATION OF THE
ARBITRATOR(S) SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY (OR ITS AFFILIATES,
WHERE APPLICABLE) AND THE EXECUTIVE AND JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR(S)’ AWARD IN ANY COURT HAVING JURISDICTION.


 


8.4                                NOTICES. ANY NOTICE OR OTHER COMMUNICATION
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED
PERSONALLY, SENT BY ELECTRONIC MAIL OR FACSIMILE TRANSMISSION OR SENT BY
CERTIFIED, REGISTERED OR EXPRESS MAIL, POSTAGE PREPAID. ANY SUCH NOTICE SHALL BE
DEEMED GIVEN WHEN SO DELIVERED PERSONALLY, RECEIPT IS CONFIRMED IF SENT BY
ELECTRONIC MAIL OR FACSIMILE TRANSMISSION OR, IF MAILED, FIVE DAYS AFTER THE
DATE OF DEPOSIT IN THE UNITED STATES MAILS AS FOLLOWS:


 

(I)                                     IF TO THE COMPANY, TO:

 

Extra Space Storage Inc.

2795 East Cottonwood Parkway, Suite 400

Salt Lake City, Utah 84121

Attention:  Sr. Vice-President, Human Resources

 

(II)                                  IF TO THE EXECUTIVE, TO AT THE ADDRESS SET
FORTH ON THE SIGNATURE PAGE HEREOF.

 

Any such person may by notice given in accordance with this Section 8.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

12

--------------------------------------------------------------------------------


 


8.5                                ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO,
INCLUDING THE PRIOR AGREEMENT.


 


8.6                                WAIVERS AND AMENDMENTS. THIS AGREEMENT MAY BE
AMENDED, SUPERSEDED, CANCELED, RENEWED OR EXTENDED, AND THE TERMS HEREOF MAY BE
WAIVED, ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE PARTIES OR, IN THE CASE OF A
WAIVER, BY THE PARTY WAIVING COMPLIANCE. NO DELAY ON THE PART OF ANY PARTY IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY WAIVER ON THE PART OF ANY PARTY OF ANY SUCH RIGHT, POWER
OR PRIVILEGE NOR ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR
PRIVILEGE, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER SUCH RIGHT, POWER OR PRIVILEGE.


 


8.7                                GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


8.8                                ASSIGNMENT. THIS AGREEMENT, AND THE
EXECUTIVE’S RIGHTS AND OBLIGATIONS HEREUNDER, MAY NOT BE ASSIGNED BY THE
EXECUTIVE; ANY PURPORTED ASSIGNMENT BY THE EXECUTIVE IN VIOLATION HEREOF SHALL
BE NULL AND VOID. IN THE EVENT OF ANY SALE, TRANSFER OR OTHER DISPOSITION OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR BUSINESS, WHETHER BY MERGER,
CONSOLIDATION OR OTHERWISE, THE COMPANY MAY ASSIGN THIS AGREEMENT AND ITS RIGHTS
HEREUNDER.


 


8.9                                WITHHOLDING. THE COMPANY SHALL BE ENTITLED TO
WITHHOLD FROM ANY PAYMENTS OR DEEMED PAYMENTS ANY AMOUNT OF TAX WITHHOLDING IT
DETERMINES TO BE REQUIRED BY LAW.


 


8.10                          NO DUTY TO MITIGATE. THE EXECUTIVE SHALL NOT BE
REQUIRED TO MITIGATE DAMAGES OR THE AMOUNT OF ANY PAYMENT PROVIDED FOR UNDER
THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR WILL ANY PAYMENTS
HEREUNDER BE SUBJECT TO OFFSET IN THE EVENT THE EXECUTIVE DOES MITIGATE.

 

13

--------------------------------------------------------------------------------


 


8.11                          BINDING EFFECT. THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS,
PERMITTED ASSIGNS, HEIRS, EXECUTORS AND LEGAL REPRESENTATIVES.


 


8.12                          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED BY
THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE AN ORIGINAL BUT ALL SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT. EACH COUNTERPART MAY CONSIST OF TWO
COPIES HEREOF EACH SIGNED BY ONE OF THE PARTIES HERETO.


 


8.13                          SURVIVAL. ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, THE PROVISIONS OF SECTIONS 7, 8.3 AND 8.9, AND THE
OTHER PROVISIONS OF THIS SECTION 8 (TO THE EXTENT NECESSARY TO EFFECTUATE THE
SURVIVAL OF SECTIONS 7, 8.3 AND 8.9), SHALL SURVIVE TERMINATION OF THIS
AGREEMENT AND ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER.


 


8.14                          EXISTING AGREEMENTS. THE EXECUTIVE REPRESENTS TO
THE COMPANY THAT HE IS NOT SUBJECT OR A PARTY TO ANY EMPLOYMENT OR CONSULTING
AGREEMENT, NON-COMPETITION COVENANT OR OTHER AGREEMENT, COVENANT OR
UNDERSTANDING WHICH MIGHT PROHIBIT HIM FROM EXECUTING THIS AGREEMENT OR LIMIT
HIS ABILITY TO FULFILL HIS RESPONSIBILITIES HEREUNDER.


 


8.15                          HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR
REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


8.16                          PARACHUTES. IF ANY AMOUNT PAYABLE TO OR OTHER
BENEFIT RECEIVABLE BY THE EXECUTIVE PURSUANT TO THIS AGREEMENT IS DEEMED TO
CONSTITUTE A PARACHUTE PAYMENT (AS DEFINED BELOW), ALONE OR WHEN ADDED TO ANY
OTHER AMOUNT PAYABLE OR PAID TO OR OTHER BENEFIT RECEIVABLE OR RECEIVED BY THE
EXECUTIVE WHICH IS DEEMED TO CONSTITUTE A PARACHUTE PAYMENT (WHETHER OR NOT
UNDER AN EXISTING PLAN, ARRANGEMENT OR OTHER AGREEMENT), AND WOULD RESULT IN THE
IMPOSITION ON THE EXECUTIVE OF AN EXCISE TAX UNDER SECTION 4999 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THEN, IN ADDITION TO ANY OTHER
BENEFITS TO WHICH THE EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT, THE EXECUTIVE
SHALL BE PAID BY THE COMPANY AN AMOUNT IN CASH EQUAL TO THE SUM OF THE EXCISE
TAXES PAYABLE BY THE EXECUTIVE BY REASON OF RECEIVING PARACHUTE PAYMENTS PLUS
THE AMOUNT NECESSARY TO PUT THE EXECUTIVE IN THE SAME AFTER-TAX POSITION (TAKING
INTO ACCOUNT

 

14

--------------------------------------------------------------------------------


 


ANY AND ALL APPLICABLE FEDERAL, STATE AND LOCAL EXCISE, INCOME OR OTHER TAXES
ASSUMING TAX AT THE HIGHEST APPLICABLE RATES ON SUCH PARACHUTE PAYMENTS AND ON
ANY PAYMENTS UNDER THIS SECTION 8.16) AS IF NO EXCISE TAXES HAD BEEN IMPOSED
WITH RESPECT TO PARACHUTE PAYMENTS. “PARACHUTE PAYMENT” SHALL MEAN A “PARACHUTE
PAYMENT” AS DEFINED IN SECTION 280G OF THE CODE. THE AMOUNT OF ANY PAYMENT UNDER
THIS SECTION 8.16 SHALL BE COMPUTED BY A CERTIFIED PUBLIC ACCOUNTING FIRM
SELECTED BY THE COMPANY AND REASONABLY ACCEPTABLE TO THE EXECUTIVE USING
REASONABLE ASSUMPTIONS AND GOOD FAITH INTERPRETATIONS OF THE CODE, SUBJECT TO
THE LAST SENTENCE OF THIS SECTION 8.16. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS SECTION 8.16, IF A REDUCTION IN PARACHUTE PAYMENTS BY 10% OR LESS WOULD
CAUSE THERE NOT TO BE EXCISE TAXES IMPOSED UPON THE EXECUTIVE UNDER SECTION 4999
OF THE CODE (AS DETERMINED BY THE ACCOUNTING FIRM REFERRED TO ABOVE, BUT SUBJECT
TO THE LAST SENTENCE OF THIS SECTION 8.16), THEN (I) NO PAYMENTS SHALL BE MADE
TO THE EXECUTIVE UNDER THE FOREGOING PROVISIONS OF THIS SECTION 8.16, AND
(II) THE PAYMENTS AND BENEFITS PROVIDED UNDER THIS AGREEMENT SHALL BE REDUCED TO
THE EXTENT NECESSARY SO THAT NO EXCISE TAXES WOULD BE IMPOSED UPON THE
EXECUTIVE. ALL AMOUNTS PAYABLE TO EXECUTIVE UNDER THIS SECTION 8.16 SHALL BE
PAID AS SOON AS PRACTICABLE AFTER THE EVENT GIVING RISE TO PAYMENT OF THE EXCISE
TAX BY THE EXECUTIVE, BUT NO LATER THAN THE DECEMBER 31 OF THE YEAR NEXT
FOLLOWING THE YEAR IN WHICH THE EXECUTIVE, OR THE COMPANY ON BEHALF OF THE
EXECUTIVE, REMITS THE EXCISE TAXES DUE. IN THE EVENT THAT THE INTERNAL REVENUE
SERVICE OR A COURT, AS APPLICABLE, FINALLY AND IN A DECISION THAT HAS BECOME
UNAPPEALABLE, DECIDES THAT THE DETERMINATIONS BY THE ACCOUNTING FIRM UNDER THIS
SECTION 8.16 ARE INCORRECT, THEN THE PARTIES SHALL WITHIN FIVE BUSINESS DAYS
TAKE SUCH CORRECTIVE ACTIONS AS ARE NECESSARY TO CONFORM TO SUCH FINAL DECISION;
PROVIDED THAT (I) THE EXECUTIVE SHALL NOT INITIATE ANY PROCEEDING OR OTHER
CONTESTS REGARDING THESE MATTERS, OTHER THAN AT THE DIRECTION OF THE COMPANY,
AND SHALL PROVIDE NOTICE TO THE COMPANY OF ANY PROCEEDING OR OTHER CONTEST
REGARDING THESE MATTERS INITIATED BY THE INTERNAL REVENUE SERVICE, AND (II) THE
COMPANY SHALL BE ENTITLED TO DIRECT AND CONTROL ALL SUCH PROCEEDING AND OTHER
CONTESTS, IF IT COMMITS TO AND DOES PAY ALL COSTS (INCLUDING WITHOUT LIMITATION
LEGAL AND OTHER PROFESSIONAL FEES) ASSOCIATED THEREWITH.


 


8.17                          409A. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
AMOUNTS PAYABLE TO THE EXECUTIVE PURSUANT TO SECTION 5.2 OR 6.2 SHALL BE MADE IN
RELIANCE UPON TREAS. REG. SECTION 1.409A-1(B)(9) (SEPARATION PAY PLANS) OR
TREAS. REG. SECTION 1.409A-1(B)(4) (SHORT-TERM DEFERRALS). HOWEVER,

 

15

--------------------------------------------------------------------------------


 


TO THE EXTENT ANY SUCH PAYMENTS ARE TREATED AS NON-QUALIFIED DEFERRED
COMPENSATION SUBJECT TO SECTION 409A OF  THE CODE, THEN IF EXECUTIVE IS DEEMED
AT THE TIME OF HIS SEPARATION FROM SERVICE TO BE A “SPECIFIED EMPLOYEE” FOR
PURPOSES OF SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN TO THE EXTENT DELAYED
COMMENCEMENT OF ANY PORTION OF THE BENEFITS TO WHICH EXECUTIVE IS ENTITLED UNDER
THIS AGREEMENT IS REQUIRED IN ORDER TO AVOID A PROHIBITED DISTRIBUTION UNDER
SECTION 409A(A)(2)(B)(I) OF THE CODE, SUCH PORTION OF EXECUTIVE’S TERMINATION
BENEFITS SHALL NOT BE PROVIDED TO EXECUTIVE PRIOR TO THE EARLIER OF (A) THE
EXPIRATION OF THE SIX-MONTH PERIOD MEASURED FROM THE DATE OF THE EXECUTIVE’S
“SEPARATION FROM SERVICE” OR (B) THE DATE OF EXECUTIVE’S DEATH. UPON THE EARLIER
OF SUCH DATES, ALL PAYMENTS DEFERRED PURSUANT TO THIS SECTION 8.17 SHALL BE PAID
IN A LUMP SUM TO EXECUTIVE. THE DETERMINATION OF WHETHER THE EXECUTIVE IS A
“SPECIFIED EMPLOYEE” FOR PURPOSES OF SECTION 409A(A)(2)(B)(I) OF THE CODE AS OF
THE TIME OF HIS SEPARATION FROM SERVICE SHALL MADE BY THE COMPANY IN ACCORDANCE
WITH THE TERMS OF SECTION 409A OF THE CODE AND APPLICABLE GUIDANCE THEREUNDER
(INCLUDING WITHOUT LIMITATION TREAS. REG. SECTION 1.409A-1(I) AND ANY SUCCESSOR
PROVISION THERETO).


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

EXTRA SPACE STORAGE INC.

 

EXTRA SPACE STORAGE LP

 

 

 

By:

/s/ Kenneth M. Woolley

 

Name:

Kenneth M. Woolley

 

Title:

Chief Executive Officer

 

 

 

Executive:

 

 

 

/s/ Karl Haas

 

 

 

Karl Haas

 

16

--------------------------------------------------------------------------------